Title: To George Washington from Ternant, 24 September 1791
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George



sir
Philadelphia sept. 24th 1791

since I had the honor of writing to you on the 22d inst. I have endeavored to obtain all the details I could, respecting the insurrection of hispaniola: but I found that the gentleman who was sent here to obtain assistance, had come away under the first impressions of fear and could not help magnifying every part of his narration—I shall however State the most essential details of his information. 
in the night of the 21st and 22d of august the police-officer of the Cape was informed that the director of a principal plantation 4 leagues from the town had been murdered by the negroes—the Judge was sent on the same day to inquire into the particulars of this murder, and on his return on the 23d at 5 o clock in the morning, he informed the Governor and the colonial assembly then sitting at the Cape, that he had discovered a plot formed by the negroes for Setting fire to all the plantations, and killing without exception all the whites of the colony. The assembly were deliberating about nine of the morning on the intelligen⟨ce⟩ just received from the Judge, when two express⟨es⟩ arrived in town from another Settlement call⟨ed⟩ l’Acul 3 leagues distant, with the news tha⟨t⟩ 12 sugar plantations of that Settlement, we⟨re⟩ in flames; and that the white inhabitan⟨ts⟩ to a man had been killed. 200 of th⟨e⟩ regular troops, and 500 national guards, we⟨re⟩ immediately ordered, and marched to the sp⟨ot⟩ where they arrived about 12 through th⟨e⟩ smoak of the canes burning on each side of the road. those troops met on the r⟨oad⟩ two or three parties of 5 or 600 negroes w⟨ho⟩ fled before them, and at last fell in w⟨ith⟩ a body of about 4 thousand who

appear⟨ed⟩ willing to engage the detachment—t⟨he⟩ troops were ordered to halt and the fir⟨st⟩ line of negroes who were armed with g⟨uns⟩ Stolen on the plantations took aim a⟨t⟩ the troops but recovered their arms with⟨out⟩ firing (it is probable the guns were n⟨ot⟩ then loaded)—the troops were ordered ⟨to⟩ fire, the negroes Stood their ground with appearing firmness, and did not give way till after the third discha⟨rge⟩ when they took refuge into a thick ⟨illegible⟩ wood, where the commander of the tro⟨op⟩ thought it imprudent to pursue them—the detachment instead of taking advantage of this success, retired into a pretty Strong house which had not been Set on fire, and there remained the whole night Suffering the devastations, and murders to be continued for three or four leagues around.
Early on the 24th Lt Col. Tousard was sent to the detachment with a reinforcement of about 700 men and 2 field pieces—he marched with the other men towards the spot where the negroes had Stood the day before, and found about one hundred lying dead or dying on the field—he then proceeded to the places where the greatest ravages appeared to be—he saw at different times great numbers of negroes, which he reported to be of about 8 or ten thousands, but could not join them, and after having undergone a hard service during the whole night, he fell back, and retired into a Strong advanced post about one league from the cape, bringing only with him about 60 prisoners—15 of these that had been taken in arms, were ordered to be shot: but before their execution every possible mean was tried by cross-examinations and even promises of pardon to find out whether Some white person or mulattoe was not the chief promoter of the revolt—every effort was vain the prisoners continued to assert in the most p⟨illegible⟩ and insolent language, that it was the negroes’ own determination, to exterminate all the wh⟨ites⟩ their tirants, and to destroy all sugar plantations the produces of which they did not Stood in ⟨need⟩ of, but which they on the contrary execrated as the cause of their miseries—“this is our land,” Said several of them, “we have tilled and watered it long enough with our sweats a⟨nd⟩ blood to seize it as our property”—the discovery of any thing being found impossible, the 15 negroes were put to death.
during the day of the 25th the devastati⟨ons⟩ were continued with unrelenting fury, an⟨d⟩ 12 national guards who ventured on a scout about 600 paces from the advanced post w⟨here⟩

Mr Tousard had retired, were surrounded a sudden by thousands of negroes, and cut to pieces before they could receive assistan⟨ce⟩ from the post. during that day the severa⟨l⟩ inhabitants of the settlements men women children that had found means to escap⟨e⟩ crowded into the town, and laid the gover⟨nor⟩ under great apprehensions of an unsuff⟨iciency⟩ of provisions.
towards the evening of the 25th the free mulattoes of the town amounting to abou⟨t⟩ 800 fit to bear arms, offered to join the wh⟨ites⟩ against the negroes, and were immediately incorporated for the purpose, into the seve⟨ral⟩ companies of the regulars who promised answer for their fidelity. this additional force raised a little the spirits of the people: but they were Still under great apprehensions that the negroes of the town who are three times as numerous as the whites, might follow the example of the comrades and Set fire at once to the several districts of the town.
It was under these heightened apprehensions from within and without the town, that the colonial assembly and the Governor Mr de Blanchelande determined to send deputies abroad to implore the assistance of the neighbouring nations.
Mr Roustan who was appointed to come over to this country Sailed from the cape on the 26th at 4 o clock in the morning and arrived here on the 20th—he reports that there are upwards of 40 capital sugar plantations laid waste, and that the damage occasioned before his departure was already greater than that of any hurricane heretofore experienced.
That is the most accurate account I could get from him—I am Still in hopes things will not have been So bad as he has represented them. In the mean time, I have taken the most active measures to forward to the Cape every assistance in my power; and I am waiting anxiouly for your approbation of the applications I found myself under the necessity of making to Col: hamilton and General Knox—They are both intitled to my gratefull acknowledgements for the zeal and go⟨od⟩ will they have shewn me on the occasi⟨on.⟩
I am exceedingly apprehensive this unfortunate event may deprive me of the honor of paying my respects to you and to Mrs Washington at Mount Vernon⟨.⟩ The delay in the arrival of the packet whi⟨ch⟩ I have long expected from l’Orient, is anot⟨her⟩ difficulty in the way of that most favour⟨ite⟩ journey of mine. I am not howev⟨er⟩ without great hopes, that This

packet and favorable news from hispaniol⟨a⟩ will arrive here early enough to per⟨mit⟩ my Setting off for Virginia, and reach⟨ing⟩ mount vernon before you have left ⟨illegible.⟩
I have no other news from fra⟨nce⟩ but those that are in the news-pape⟨rs⟩ and that go as far as the 4th of august⟨.⟩ they are of an agreable nature, and ⟨I⟩ wish earnestly they may not be countradicted. it would be useless I think, to relate here the particulars, as the news-papers which contain them, will probably have reached you before the arrival of this letter. with my warmest wishes for your and Mrs Washington’s health Beleive me very respectfully sir Your most obedient and very humble servant

Ternant

